       Case: 4:19-cv-01224 Doc. #: 1 Filed: 05/13/19 Page: 1 of 8 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                  Plaintiff,                  )
                                              )
            v.                                )       No.
                                              )
THIRTY THOUSAND DOLLARS IN                    )
U.S. CURRENCY ($30,000.00),                   )
                                              )
                  Defendant.                  )

                          VERIFIED COMPLAINT OF FORFEITURE

        COMES NOW, Plaintiff, United States of America, by and through its attorneys, Jeffrey

B. Jensen, United States Attorney for the Eastern District of Missouri, and Lindsay McClure-

Hartman, Assistant United States Attorney, for said district, and for its Verified Complaint for

Forfeiture states as follows:

                                           Nature of the Action

       1.        This is a civil action in rem brought by the United States of America seeking

forfeiture of all right, title, and interest in the above-captioned defendant property pursuant Title

21, United States Code, Section 881(a)(6) and Title 18, United States Code, Sections 981(a)(1)(A)

and (C).

       2.        The defendant property was seized by law enforcement on or about September 18,

2018 and is described more fully as thirty thousand dollars in U.S. Currency ($30,000.00) (the

“defendant property”).

                                     Jurisdiction and Venue

       3.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345, 1355,

and 1395.

                                                  1
      Case: 4:19-cv-01224 Doc. #: 1 Filed: 05/13/19 Page: 2 of 8 PageID #: 2



       4.      Venue is proper pursuant to 28 U.S.C. § 1355(b)(1)(A) because the acts and

omissions giving rise to forfeiture took place in the Eastern District of Missouri. Venue is also

proper pursuant to 28 U.S.C. § 1395(b) because the defendant property was seized in the Eastern

District of Missouri.

                                      Statutory Framework

       5.      Title 21, United States Code, Section 881(a)(6) authorizes the civil forfeiture of

“all moneys, negotiable instruments, securities, or other things of value furnished or intended to

be furnished by any person in exchange for a controlled substance or listed chemical in violation

of this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter.”

       6.      Title 18, United States Code, Section 1956(a)(1)(A)(i) criminalizes conducting a

transaction, including transferring, delivering, or other disposition, knowing that such transaction

represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of

a specific unlawful activity, including violations of the Controlled Substances Act, with the intent

to promote the carrying on of the specified unlawful activity.

       7.      Title 18, United States Code, Section 1956(a)(1)(B) criminalizes conducting a

transaction, including transfer, delivery, or other disposition, knowing that such transaction

represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of

a specific unlawful activity, including violations of the Controlled Substances Act, knowing that

the transaction is designed in whole or in part to conceal or disguise the nature, location, source,

ownership, or control of the proceeds of specified unlawful activity.

       8.      Pursuant to Title 18, United States Code, Section 981(a)(1)(A), any property, real



                                                 2
       Case: 4:19-cv-01224 Doc. #: 1 Filed: 05/13/19 Page: 3 of 8 PageID #: 3



or personal, involved in a transaction or attempted transaction in violation of section 1956 of Title

18, or any property traceable to such property, is subject to civil forfeiture.

       9.      Title 18, United States Code, Section 1952 criminalizes traveling in interstate

commerce with the intent to distribute the proceeds of any unlawful activity, including a business

enterprise involving controlled substances, or otherwise promoting, managing, establishing,

carrying on, or facilitating the promotion, management, establishment, or carrying on, of such

unlawful activity.

       10.     Pursuant to Title 18, United States Code, Section 981(a)(1)(C), any property, real

or personal, which constitutes or is derived from proceeds traceable to a violation of Title 18,

United States Code, Section 1952 is subject to civil forfeiture.

                                 Facts Giving Rise to the Forfeiture

       11.     On or about September 18, 2018, SCCDTF officers observed a 2018 Nissan Altima

(“Altima”) on Interstate 70 near mile marker 205, within the Eastern District of Missouri, traveling

westbound.

       12.     Officers conducted a traffic stop of the Altima for a traffic violation and burnt out

headlight.

       13.     The driver of the Altima was Jerry Dupree, Jr. (“Dupree Jr.”) and the passenger was

Jerry Dupree Sr. (“Dupree Sr.).” The registered owner of the Altima was EAN Holdings LLC.

Officers reviewed the rental agreement and observed that it listed Melanie Hobbs as the renter of

the vehicle. Officers asked Dupree Jr. his relation to Melanie Hobbs. He hesitated and then

answered that it was his wife.

       14.     Officers also observed the rental agreement stated the vehicle was rented in

Thomasville, Georgia on September 17, 2018 and it was due to be returned at the same location



                                                  3
       Case: 4:19-cv-01224 Doc. #: 1 Filed: 05/13/19 Page: 4 of 8 PageID #: 4



on September 21, 2018. Officers asked Dupree Jr. about his travels and he stated he was on his

way to Denver, Colorado to visit a “lifelong friend.” He stated he was going to stay in Colorado

for two weeks.

        15.      When officers asked Dupree Sr. about his travels he stated he was on his way to

Colorado to visit his niece. He said they were going to stay for a couple of days and then drive

home on September 21, 2018. When the officer asked for the name of the niece, Dupree Sr.

hesitated and then said “Jennifer.” When asked her last name, Dupree Sr. began to speak and then

avoided the question.

        16.      Officers asked Dupree Jr. if there were narcotics or large sums of currency in the

vehicle. Dupree Jr. stated there was nothing in the vehicle and granted verbal consent to search the

Altima.

        17.      Officers retrieved their trained drug detection canine and conducted an exterior

vehicle sniff. The canine concentrated his sniff along the door seams of the vehicle and approached

the rear passenger door where he stopped and focused his sniff. The canine then sat down and

stared at the area, giving a positive alert.

        18.      Due to the canine alert and consent to search, officers began to search the vehicle.

Officers discovered a large amount of U.S. currency placed in an inside pocket of a black duffle

bag in the back seat, near the rear passenger door. The currency was vacuum sealed inside a clear

plastic bag and it was labeled “30,000” with black marker on the outside.

        19.      When Dupree Jr. saw officers examining the currency he yelled out the currency

was to buy land. Officers asked questions about the land but Dupree Jr. was unable to provide any

details. He said he was going to buy land in Colorado, but was unable to provide a location, price

or name of the title company. When officers commented it is not normal to show up to buy land



                                                  4
       Case: 4:19-cv-01224 Doc. #: 1 Filed: 05/13/19 Page: 5 of 8 PageID #: 5



with a brick of currency, Dupree Jr. responded, “sure it is.”

        20.     When Dupree Sr. was questioned about the currency he said he had no idea the

currency was in the vehicle.

        21.     Due to the totality of circumstances and officer safety, the traffic stop was moved

to a secure facility.

        22.     Dupree Sr. was again questioned about the currency. He stated he was going to

Colorado to visit his niece and had no idea the currency was in the vehicle. He signed a disclaimer

form stating the money was not his.

        23.     Dupree Jr. was questioned about the currency. He said he was going to buy property

in Colorado. When questioned further, Dupree Jr. said he would voluntarily cooperate with the

officers in an attempt to have the currency returned. Dupree Jr. said he did know of subjects that

were mailing large quantities of “hard drugs” to other states. He also stated he had past

involvement in illegal transportation of marijuana from California to Georgia. He said he would

make deliveries in bogus work trucks with the marijuana hidden in toolboxes. He said he also

transported currency in airplanes. He said he previously owned property in California for a

marijuana grow operation. At the end of the interview, Dupree Jr. asked the officers if he would

receive any paper work for the currency because he had to answer to “someone else.”

        24.     When the currency was separated from the packaging in front of Dupree Jr. and

Dupree Sr., it had a strong odor of marijuana. A discretionary sniff was set up for the trained drug

detection canine and the canine gave a positive alert to the bag that contained the currency.

        25.     An official count of the currency totaled $30,000.00 (the “defendant property”).

The currency was in the following denominations: 165 $100 bills, 16 $50 bills, 621 $20 bills and

28 $10 bills.



                                                 5
       Case: 4:19-cv-01224 Doc. #: 1 Filed: 05/13/19 Page: 6 of 8 PageID #: 6



                                  COUNT ONE – FORFEITURE
                                     21 U.S.C. § 881(a)(6)

        26.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 25 above as if fully set forth herein.

        27.     The defendant property is bulk U.S. currency that was discovered by law

enforcement officers was hidden, vacuum sealed and in denominations and a manner that is

consistent with drug trafficking. In addition, a certified narcotics canine alerted positively to the

presence of a controlled substance on the defendant property.

        28.     The defendant property is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6)

as money furnished or intended to be furnished in exchange for a controlled substance, as

proceeds traceable to such an exchange, and as money to be used to facilitate a violation of the

Controlled Substances Act.

                                  COUNT TWO – FORFEITURE
                                    18 U.S.C. § 981(a)(1)(A)

        29.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 25 above as if fully set forth herein.

        30.     The defendant currency is proceeds of an unlawful activity involving controlled

substances and was transported through the Eastern District of Missouri by Dupree Jr. with the

intent to promote the carrying of, and to conceal or disguise the nature, location, source, ownership

or control of, a specified unlawful activity.

        31.     Based on the foregoing, the defendant currency is subject to forfeiture, pursuant to

Title 18, United Stated Code, Section 981(a)(1)(A) as property involved in a transaction or

attempted transaction in violation of Title 18, United States Code, Section 1956, or as property

traceable to such property.



                                                  6
       Case: 4:19-cv-01224 Doc. #: 1 Filed: 05/13/19 Page: 7 of 8 PageID #: 7



                                COUNT THREE – FORFEITURE
                                   18 U.S.C. § 981(a)(1)(C)

        32.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 25 above as if fully set forth herein.

        33.     The defendant currency is proceeds of an unlawful activity involving controlled

substances that travelled with Dupree Jr. in interstate commerce with the intent to distribute it, and

otherwise promote, manage, establish, carry on, or facilitate the promotion, management,

establishment, or carrying on, of an unlawful activity involving controlled substances.

        34.     Based on the foregoing, the defendant currency is subject to forfeiture, pursuant to

Title 18, United Stated Code, Section 981(a)(1)(C) as property that constitutes or is derived from

proceeds traceable to a violation of Title 18, United States Code, Section 1952.

                                      PRAYER FOR RELIEF

              WHEREFORE, the United States of America prays that a Warrant for Arrest be issued

for the defendant property and the defendant property be condemned and forfeited to the United

States of America, in accordance with the provisions of law; and that the United States of America

be awarded its costs in this action, and have such other relief as provided by law and the nature of

the case may require.

                                          Respectfully submitted,

                                          JEFFREY B. JENSEN
                                          United States Attorney


                                          /s/ Lindsay McClure-Hartman
                                          LINDSAY MCCLURE-HARTMAN, #66070MO
                                          Assistant United States Attorney
                                          111 South Tenth Street, 20th Floor
                                          St. Louis, Missouri 63102




                                                  7
Case: 4:19-cv-01224 Doc. #: 1 Filed: 05/13/19 Page: 8 of 8 PageID #: 8
                             Case: 4:19-cv-01224 Doc. #: 1-1 Filed: 05/13/19 Page: 1 of 1 PageID #: 9
OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                         DEFENDANTS
United States of America                                                                                       $30,000.00 U.S. Currency


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
AUSA Lindsay McClure-Hartman
U. S. Attorney's Office
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
’1       U.S. Government                 ’ 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                      of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                                 Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice           ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -                of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability          ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal         ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product             ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                  ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud               ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                   Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage           ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability          ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                           & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                      Sentence                 ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                      Security Act             ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                       26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                             ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                     to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                          ’   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
’1       Original        ’ 2    Removed from                ’ 3Remanded from                      ’4
                                                                                            Reinstated or                ’ 5
                                                                                                                  another district    ’ 6 Multidistrict                        ’ 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             21 USC 881; 18 USC 981
VI. CAUSE OF ACTION                         Brief description of cause:
                                            Forfeiture of $30,000.00 U.S. Currency
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    05/13/2019
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE



                   Print                               Save As...                             Export as FDF                       Retrieve FDF File                             Reset
     Case: 4:19-cv-01224 Doc. #: 1-2 Filed: 05/13/19 Page: 1 of 1 PageID #: 10         Reset




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
UNITED STATES OF AMERICA

                                           ,   )
                              plaintiff,       )
                                               )
               v.                              )   Case No.
$30,000.00 U.S. Currency                       )
                                     ,         )
                            defendant.         )



                            ORIGINAL FILING FORM

THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY WHEN
INITIATING A NEW CASE.


    THIS CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS

PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER

AND ASSIGNED TO THE HONORABLE JUDGE                                                .



    NEITHER THIS CAUSE, NOR A SUBSTANTIALLY EQUIVALENT COMPLAINT,

PREVIOUSLY HAS BEEN FILED IN THIS COURT, AND THEREFORE MAY BE

OPENED AS AN ORIGINAL PROCEEDING.


The undersigned affirms that the information provided above is true and correct.



Date:

                                                     Signature of Filing Party
     Case: 4:19-cv-01224 Doc. #: 1-3 Filed: 05/13/19 Page: 1 of 2 PageID #: 11



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                 Plaintiff,                   )
                                              )
           v.                                 )    No.
                                              )
THIRTY THOUSAND DOLLARS IN                    )
U.S. CURRENCY ($30,000.00),                   )
                                              )
                 Defendant.                   )

                         WARRANT FOR ARREST OF PROPERTY

TO: THE UNITED STATES MARSHAL AND/OR ANY OTHER DULY AUTHORIZED
    LAW ENFORCEMENT OFFICER FOR THE EASTERN DISTRICT OF MISSOURI

     Whereas, on May 13, 2019, the United States of America filed a Verified Complaint for

Civil Forfeiture in the United States District Court for the Eastern District of Missouri, against

the above-named defendant property, alleging that said property is subject to seizure and civil

forfeiture to the United States for the reasons mentioned in the complaint; and

     WHEREAS, the defendant property is currently in the possession, custody, or control of

the United States; and

     WHEREAS, in these circumstances, Supplemental Rule G(3)(b)(i) directs the Clerk of the

Court to issue an arrest warrant in rem for the arrest of the defendant property; and

     WHEREAS, Supplemental Rule G(3)(c) provides that the warrant of arrest in rem must be

delivered to a person or organization authorized to execute it;

     NOW THEREFORE, you are hereby commanded to arrest the above-named defendant

property by serving a copy of this warrant on the custodian in whose possession, custody, or
     Case: 4:19-cv-01224 Doc. #: 1-3 Filed: 05/13/19 Page: 2 of 2 PageID #: 12



control the property is presently found, and to use whatever means may be appropriate to protect

and maintain it in your custody until further order of this Court,

     YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file

the same in this Court with your return thereon, identifying the individuals upon whom copies

were served and the manner employed.

                                                GREGORY J. LINHARES, CLERK
                                                United States District Court


                                        By:
                                                Deputy Clerk

                                        Date:
